Opinion filed November 8, 2012




                                             In The


   Eleventh Court of Appeals
                                          __________

                                    No. 11-12-00327-CV
                                        __________

                     CRANSTON LAMONT PARKS, Appellant

                                                V.

                              STATE OF TEXAS, Appellee


                           On Appeal from the 70th District Court

                                      Ector County, Texas

                                 Trial Court Cause No. A-27,718


                            MEMORANDUM OPINION

       Cranston Lamont Parks has filed a pro se notice of appeal from a “VOID ORDER TO
WITHDRAW INMATE FUNDS FOR REIMBURSEMENT OF ATTORNEY FEES.” Upon
reviewing the documents filed in this court, we wrote appellant and informed him that it did not
appear that a final, appealable order had been entered. We requested that appellant respond and
show grounds to continue this appeal. See TEX. R. APP. P. 42.3. Appellant has responded to our
letter, but his response does not show grounds to continue this appeal. He asserts that he filed an
objection relating to the order to withdraw funds in the trial court but that he has not heard
anything from the trial court.
           Unless specifically authorized by statute, appeals may be taken only from final
judgments.            Tex. A & M Univ. Sys. v. Koseoglu, 233 S.W.3d 835, 840–41 (Tex. 2007);
Lehmann v. Har-Con Corp., 39 S.W.3d 191 (Tex. 2001). A notice or order to withdraw funds is
not a final, appealable order. See Harrell v. State, 286 S.W.3d 315, 316 n.1, 321 (Tex. 2009)
(“withdrawal order” is actually a notification from the court, not an order); Ramirez v. State, 318
S.W.3d 906 (Tex. App.—Waco 2010, no pet.). The documents on file in this court show that the
trial court has not acted on any post-notification motion, such as a motion to strike the order to
withdraw inmate funds. It has been held that an order ruling on such a motion is appealable. See
Harrell, 286 S.W.3d 315. No appealable order has been entered in this case.
           Consequently, we dismiss this appeal for want of jurisdiction.


                                                                                   PER CURIAM


November 8, 2012
Panel consists of: Wright, C.J.,
McCall, J., and Gray, C.J., 10th Court of Appeals.1




           1
               Tom Gray, Chief Justice, Court of Appeals, 10th District of Texas at Waco, sitting by assignment to the 11th Court of
Appeals.

                                                                   2